DLD-004                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                Nos. 11-3236 & 11-3237
                                     ___________

                                GEORGE E. JOHNSON,
                                             Appellant

                                           v.

                   PHILADELPHIA HOUSING AUTHORITY;
   MICHAEL P. KELLY, Executive Director, In Their Individual As Well As Their Official
                                    Capacity
                      ____________________________________

                    On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                             (D.C. Civil No. 2-11-cv-04572)
                    District Judge: Honorable Mitchell S. Goldberg
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    October 6, 2011

             Before: AMBRO, JORDAN and VANASKIE, Circuit Judges

                           (Opinion filed: October 17, 2011)
                                 _________________

                                      OPINION
                                  _________________

PER CURIAM

      George Johnson appeals orders dismissing his complaint, denying his motion to

add additional defendants, and denying his motions for reconsideration and relief from
judgment. We will affirm.

       Johnson was involved in an administrative proceeding in front of the Philadelphia

Housing Authority (―PHA‖), whose decision he appealed to the Court of Common Pleas

of Philadelphia County (―Philadelphia Court‖).1 Commencing in August of 2010, the

appeal from the PHA was denied in June of 2011. Johnson then filed a pro se federal

civil rights complaint in the United States District Court for the Eastern District of

Pennsylvania, charging the defendants—the PHA and its executive director, Michael P.

Kelly—with perpetrating ―fraud upon the court,‖ to which he attributed a series of

adverse procedural rulings and an alleged failure by the Philadelphia Court prothonotary

to send him a briefing schedule. The defendants‘ malfeasance, he claimed, had the effect

of ―denying [him] equal protection of the laws . . . [and] the due process guaranteed by

the 14th Amendment to the [C]onstitution of the United [S]tates.‖

       The District Court granted Johnson in forma pauperis status and, before the

complaint was served, sua sponte dismissed the action pursuant to 28 U.S.C.

§ 1915(e)(2)(B), explaining that ―th[e] Court does not have subject matter jurisdiction to




1
  See 2 Pa. Cons. Stat. § 752 (―Any person aggrieved by an adjudication of a local agency
who has a direct interest in such adjudication shall have the right to appeal therefrom to
the court vested with jurisdiction of such appeals.‖); 42 Pa. Cons. Stat. § 933(a)(3)
(granting jurisdiction to the Court of Common Pleas over appeals from non-
Commonwealth government agencies); James J. Gory Mech. Contr. v. Phila. Hous.
Auth., 855 A.2d 669, 676 (Pa. 2004) (reaffirming the PHA‘s status as a local agency for
most purposes).

                                              2
review a State Court decision under the Rooker-Feldman2 doctrine.‖ In a ―sincere effort .

. . to remedy the objection of the court,‖ Johnson then filed a motion seeking leave to add

the United States Department of Housing and Urban Development (―HUD‖) as a

defendant, on the theory that defendant Kelly was, in actuality, an employee of HUD.

Johnson also moved for reconsideration and, separately, relief from the judgment. These

motions were not granted; Johnson separately and timely appealed the orders denying

relief.

          We have jurisdiction under 28 U.S.C. § 1291. Our review of the District Court‘s

sua sponte dismissal under § 1915(e)(2)(B) is plenary, and we must accept as true the

allegations of fact established in the complaint along with reasonable inferences drawn

from those allegations. Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). We also

conduct de novo review of subject-matter-jurisdiction determinations in general and the

application of the Rooker-Feldman doctrine in particular. See Lightfoot v. United States,

564 F.3d 625, 626 (3d Cir. 2009); Turner v. Crawford Square Apts. III, L.P., 449 F.3d
542, 547 (3d Cir. 2006). If ―no substantial question is presented‖ by the appeal, we may

summarily affirm on any ground supported by the record. See LAR 27.4; I.O.P. 10.6;

United States v. Baptiste, 223 F.3d 188, 190 n.3 (3d Cir. 2000); Tourscher v.

McCullough, 184 F.3d 236, 240 (3d Cir. 1999).

          Under the Rooker-Feldman doctrine, a losing state-court party is ―barred from


2
 D.C. Ct. of App. v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263
U.S. 413 (1923).
                                              3
seeking what in substance would be appellate review of the state judgment in a United

States district court, based on [a] claim that the state judgment itself violates the loser‘s

federal rights.‖ Johnson v. De Grandy, 512 U.S. 997, 1005–06 (1994). ―[T]here are four

requirements that must be met for the Rooker-Feldman doctrine to apply: (1) the federal

plaintiff lost in state court; (2) the plaintiff complains of injuries caused by the state-court

judgments; (3) those judgments were rendered before the federal suit was filed; and (4)

the plaintiff is inviting the district court to review and reject the state judgments.‖ Great

Western Mining & Mineral Co. v. Fox Rothschild LLP, 615 F.3d 159, 166 (3d Cir. 2010)

(internal citations, quotations, and alterations omitted). We agree with the District Court

that a plausible reading of Johnson‘s complaint calls into question the validity of the

Philadelphia Court‘s judgment, implicating all four of the Great Western factors. To that

extent, Johnson‘s complaint is barred by Rooker-Feldman.

       Yet Johnson argues vehemently that he does not intend to contest the outcome in

the Philadelphia Court; it is not the result that matters, he maintains, but rather the

―unacceptable manner in which the judgment was [ob]tained.‖ The defendants‘ fraud

upon the court, in depriving him of equal protection and due process, served as an

independent constitutional injury. Such a reading of the complaint is not implausible.

We note, for instance, that Johnson sought damages, and not the abrogation of the

Philadelphia-Court judgment—in other words, Johnson does not ask us to craft a

favorable resolution to his matter before the PHA. Under Great Western, such a claim

for relief may not run afoul of Rooker-Feldman. See Great Western, 615 F.3d at 173
                                               4
(holding that, when the plaintiff claimed that the defendants violated its right to an

impartial forum, such an injury could be cleaved from the later state-court outcome).

       Even if Johnson‘s complaint were to survive Rooker-Feldman scrutiny, however,

it is fatally flawed in other ways. First, with regard to equal protection, Johnson has not

pleaded that he was treated differently from any similarly situated person or group. See

Williams v. Morton, 343 F.3d 212, 221 (3d Cir. 2003). Second and more essentially,

Johnson claims that the adverse decisions by the Philadelphia Court were the product of

the defendants‘ ongoing fraud. Yet he provides not a single fact in support of this

assertion, and under recent Supreme Court and Circuit precedent, a complaint that tenders

―naked assertion[s]‖ devoid of ―further factual enhancement‖ will not survive dismissal;

rather, ―a [successful] complaint must contain sufficient factual matter, accepted as true,

to ‗state a claim to relief that is plausible on its face.‘‖ Ashcroft v. Iqbal, 129 S. Ct. 1937,

1949 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 557, 570 (2007));

see also Fowler v. UPMC Shadyside, 578 F.3d 203, 211 (3d Cir. 2009). Nor does the

principal error about which Johnson complains, the alleged failure of the Philadelphia

Court to send him a briefing schedule, itself suggest a fundamental failing that would

violate due process. ―The Due Process Clause entitles a person to an impartial and

disinterested tribunal in both civil and criminal cases,‖ Marshall v. Jerrico, Inc., 446 U.S.
238, 242 (1980), and nothing in the prothonotary‘s alleged error would itself call the

impartiality of the Philadelphia Court into question. And we observe that at least one of

the other procedural ―errors‖ was, as Johnson admitted, a product of his own
                                               5
misunderstanding of the appellate process: he could not file a request for discovery while

on appeal from an agency determination.

       In his submissions on appeal, Johnson suggests that 28 U.S.C. § 1915(e)(2)(B) is a

tool ―that is vulnerable to exploitation by the unscrupulous,‖ and he implies that both we

and the District Court are being manipulated by the defendants to ensure that they ―will

never even have to respond to the initial complaint.‖ Johnson misunderstands the

purpose of § 1915(e)(2)(B). As the defendants were not served below, they were not

involved in the District Court‘s decision to dismiss the suit. Rather, the Court

independently identified a flaw in the complaint that, in its view, rendered service (and

response by the defendants) pointless. Likewise, the defendants have not participated in

the current appeals. We can assure Johnson that we are not under their sway.3

       In sum, we will affirm the judgment of the District Court. We further determine

that the District Court did not abuse its discretion in denying Johnson‘s motions for

reconsideration, see United States v. Dupree, 617 F.3d 724, 732 (3d Cir. 2010), and for

relief from judgment, see Mitchell v. Rees, No. 09-5570, ___ F.3d ___, 2011 U.S. App.

LEXIS 13309, at *4–6 (6th Cir. 2011); Budget Blinds, Inc. v. White, 536 F.3d 244, 251

(3d Cir. 2008). Lastly, as amendment of the complaint would have been futile, the

District Court did not err in denying Johnson leave to amend. Grayson v. Mayview State


3
 Johnson also wonders ―[w]hat ever [sic] happened to the right to confrontation and
cross-examination.‖ The Sixth Amendment confrontation guarantee applies only to
―criminal prosecutions‖ by the plain language of the Amendment. See Hannah v. Larche,
363 U.S. 420, 440 (1960).
                                             6
Hosp., 293 F.3d 103, 114 (3d Cir. 2002).




                                           7